Citation Nr: 0028944	
Decision Date: 11/02/00    Archive Date: 11/09/00

DOCKET NO.  99-06 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia





THE ISSUE

Entitlement to service connection for prostate cancer.  





ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel






INTRODUCTION

The veteran had periods of active service from August 1950 to 
August 1953 and from April 1955 to February 1979.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia, in August 1998 that denied the claimed benefit.  


REMAND

Initially, the Board notes that the RO adjudicated two 
issues: entitlement to service connection for prostate cancer 
as a result of exposure to ionizing radiation and entitlement 
to service connection for prostate cancer as a result of 
exposure to herbicides.  Because the veteran's claim involves 
only one disability, prostate cancer, there is really only 
one issue, as listed above, with consideration of multiple 
theories of entitlement for service connection for that 
disability.  

The United States Court of Appeals for the Federal Circuit 
has determined that the Veteran's Dioxin and Radiation 
Exposure Compensation Standards (Radiation Compensation) Act, 
Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does 
not preclude a veteran from establishing service connection 
with proof of direct causation.  Combee v. Brown, 34 F.3d 
1039 (Fed.Cir. 1994).  The record is unclear, at best, as to 
whether the RO has considered the veteran's claim on the 
basis of direct service incurrence.  Under these 
circumstances, it would be premature and prejudicial to the 
veteran for the Board to do so in the first instance.  

Further, the statement of the case states that prostate 
cancer is not a presumptive disability under 38 C.F.R. 
§ 3.311.  The RO has misconstrued the intent and application 
of § 3.311.  That section does not contain provisions for 
presumptive service connection at all, but, rather, sets 
forth procedures to be followed when certain conditions are 
met.  As is pertinent here, § 3.311 provides that

In all claims in which it is established 
that a radiogenic disease first became 
manifest after service and was not 
manifest to a compensable degree within 
any applicable presumptive period as 
specified in Sec. 3.307 or Sec. 3.309, 
and it is contended the disease is a 
result of exposure to ionizing radiation 
in service, an assessment will be made as 
to the size and nature of the radiation 
dose or doses. 

Contrary to the RO's statement in the statement of the case, 
prostate cancer is defined as a radiogenic disease (although 
not a presumptive disability) in § 3.311.  Because the 
veteran's claimed disability is a radiogenic disease and 
because it is not listed as a presumptive disease in 
38 C.F.R. § 3.309(d), the provisions of § 3.311 require that 
certain procedural steps be taken to assist the veteran in 
developing his claim, to include obtaining an assessment as 
to the size and nature of the radiation dose that the veteran 
received during the atmospheric nuclear test in which he has 
claimed that he participated and review of the claim by VA's 
Under Secretary for Benefits.  However, none of those 
procedures have been completed and they must be.  

The Board also notes that a rating decision in March 1999 
denied service connection for breast cancer, compensation 
benefits pursuant to 38 U.S.C.A. § 1151, and increased 
ratings for several of the veteran's service-connected 
disabilities.  In April 1999, the veteran submitted a VA Form 
9, in which he stated, "I want the BVA to review this whole 
claim so that I can be assured that I received a fair and 
impartial decision."  The Board finds that a liberal reading 
of that statement indicates the veteran's desire to appeal 
the issues that were denied by the RO in March 1999, 
constituting a timely notice of disagreement with that 
decision.  38 U.S.C.A. § 7105(b) (West 1991); see also Pond 
v. West, 12 Vet. App. 341 (1999).  Because the veteran has 
filed a notice of disagreement as to those issues, the RO 
must provide him with an appropriate statement of the case.  
38 U.S.C.A. § 7105(d)(3) (West 1991); see also Manlincon v. 
West, 12 Vet. App. 238 (1999).  If, after the RO furnishes 
the veteran with a statement of the case, he files a timely 
substantive appeal as to the issues addressed therein, then 
the RO should certify those issues for appellate 
consideration.  

Therefore, this case must be REMANDED for the following 
actions:  

1.  The RO should attempt to verify the 
veteran's participation in Operation 
Upshot-Knothole.  

2.  The RO should obtain from the 
appropriate office of the Department of 
Defense an assessment of the size and 
nature of the radiation dose for the 
exposure to ionizing radiation claimed by 
the veteran.  

3.  The case should then be forwarded to 
VA's Under Secretary for Benefits to 
consider the factors specified in 
38 C.F.R. § 3.311(e) in making a 
determination as to whether the veteran's 
prostate cancer resulted from exposure to 
ionizing radiation in service, obtaining, 
if necessary, an advisory medical opinion 
from the Under Secretary for Health.  

4.  Upon completion of the requested 
development of the record, the RO should 
again consider the veteran's claim for 
service connection for prostate cancer, 
including on the basis of direct service 
incurrence, pursuant to Combee v. Brown.  
If action taken remains adverse to the 
veteran, he should be furnished with a 
supplemental statement of the case and 
should be given an opportunity to 
respond.  

5.  The RO should also furnish the 
veteran with a statement of the case 
concerning all of the issues that were 
addressed in the March 1999 rating 
decision.  If, and only if, he submits a 
timely substantive appeal as to any of 
those issues, the RO should then certify 
those issues to the Board for appellate 
consideration.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By 
this REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran with due process.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. W. Symanski
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


